Case: 1:19-cr-00145-SNLJ-ACL Doc. #: 141 Filed: 03/23/21 Page: 1 of 25 PageID #:
                                                        ./
                                     494
                                                                                          FILED
 UNITED STATES v. MARCUS RAY NELSON.                           No. 1:19 CR 145     SNIMAR 2 3 2021
                                                                                     U. S. DISTRICT COURT
                               INSTRUCTION NO.          f                          EASTERN DISTRICT OF MO
                                                                                       CAPE GIRARDEAU

       Members of the jury, the instructions I gave you at the beginning of the trial and

 during the trial remain in effect. I now give you some additional instructions.

       You must, of course, continue to follow the instructions I gave you earlier, as well

as those I give you now. You must not single out some instructions and ignore others,

because all are important. This is true even though some of those I gave you at the

beginning of and during trial are not repeated here.

       The instructions I am about to give you now are in writing and will be available to

you in the jury room. I emphasize, however, that this does not mean they are more ·

 important than my earlier instructions. Again, all instructions, whenever given and

whether in writing or not, must be followed.
Case: 1:19-cr-00145-SNLJ-ACL Doc. #: 141 Filed: 03/23/21 Page: 2 of 25 PageID #:
                                     495
                                                                                           FILED
UNITED STATES v. MARCUS RAY NELSON                             No. 1:19 CR 145 SNL¥AR       2 3 2021
                                                                                    U. S. DISTRICT COURT
                               INSTRUCTION NO.       L                            EASTERN DISTRICT OF MO
                                                                                      CAPE GIRARDEAU

       It is your duty to find from the evidence what the facts are. You will then apply

the law, as I give it to you, to those facts. You must follow my instructions on the law,

even if you thought the law was different or should be different.
                                I
       Do not allow sympathy or prejudice to influence you. The law deman~s of you a ,

just verdict, unaffected by anything except the evidence, your common sense, and the law

as I give it to you.
Case: 1:19-cr-00145-SNLJ-ACL Doc. #: 141 Filed: 03/23/21 Page: 3 of 25 PageID #:
                                     496



UNITED STATES v. MARCUS RAY NELSON                               No. 1:19 CR 145 S~~     2 3 2021
                                                                                  U. S. DISTRICT COURT
                                INSTRUCTION NO.      _l_                        EASTERN DISTRICT OF MO
                                                                                    CAPE GIRARDEAU

       I have mentioned the word "evidence." The "evidence" in this case consists of the

testimony of witnesses, the documents and other things received as exhibits.

       You may use reason and common sense to draw deductions or conclusions from

facts which have been established by the evidence in the case.

       Certain things are not evidence. I shall list those things again for you now:

       1. Statements, arguments, questions and comments by lawyers representing the

parties in the case are not evidence.

       2. Objections are not evidence. Lawyers have a right to object when they

believe something is improper. You should not be influenced by the objection. Ifl

sustained an objection to a question, you must ignore the question and must not try to

guess what the answer might have been.

       3. Testimony that I struck from the record, or told you to disregard, is not

evidence and must not be considered.

       4. Anything you saw or heard about this case outside the courtroom is not

evidence.     Finally, if you were instructed that some evidence was received for a

limited purpose only, you must follow that instruction.
Case: 1:19-cr-00145-SNLJ-ACL Doc. #: 141 Filed: 03/23/21 Page: 4 of 25 PageID #:
                                     497
                                                                                         fr~lED

UNITED STATES v. MARCUS RAY NELSON                             No. 1:19 CR 145     s~1R 2 3 2021
                                                                                    U. S. DISTRICT COURT
                                                                                 EASTERN DISTRICT OF MO
                                  INSTRUCTION NO. ___:f_____                         CAPE GIRARDEAU

       In deciding what the facts are, you may have to decide what testimony you believe

and what testimony you do not believe. You may believe all of what a witness said, or

only part of it, or none of it.

       In deciding what testimony to believe, consider the witness' intelligence, the

opp~rtunity the witness had to have seen or heard the things testified about, the witness'

memory, any motives that witness may have for testifying a certain way, the manner of

the witness while testifying, whether that witness said something different at an earlier

time, the general reasonableness of the testimony, and the extent to which the testimony

is consistent with any evidence that you believe.

       In deciding whether or not to believe a witness, keep in mind that people

sometimes hear or see things differently and sometimes forget things. You need to

consider therefore whether a contradiction is an innocent misrecollection or lapse of

memory or an intentional falsehood, and that may depend on whether it has to do with an

important fact or only a small detail.
Case: 1:19-cr-00145-SNLJ-ACL Doc. #: 141 Filed: 03/23/21 Page: 5 of 25 PageID #:
                                     498


                                                                                           fr~llE!t)
 UNITED STATES v. MARCUS RAY NELSON                              No. 1:19 CR 145 SNLJ
                                                                                        MAR 2 3 2021
                                 INSTRUCTION NO.
                                                                                      U. S. DISTRICT COURT
                                                                                   EASTERN DISTRICT OF MO
        You have heard evidence and testimony that the defendant distributed     mariju~tfl, GIRARDEAU

 on an occasion other than the indicted offenses. You may consider this evidence only if

you (unanimously) find it is more likely true than not true that the defendant committed

 the act.   This is a lower standard than proof beyond a reasonable doubt.      You decide

 that by considering all of the evidence relating to the alleged act, then deciding what

 evidence is more believable.

        If you find this evidence has not been proved, you must disregard it.    If you find

this evidence has been proved, then you may consider it only for the limited purpose of

deciding whether defendant had the state of mind or intent necessary to commit the

crimes charged in the indictment; or acted according to a plan or in preparation for

commission of a crime; or committed the acts for which he is on trial by accident or

mistake. You should give it the weight and value you believe it is entitled to receive.
Case: 1:19-cr-00145-SNLJ-ACL Doc. #: 141 Filed: 03/23/21 Page: 6 of 25 PageID #:
                                     499

                                                                                          FILED
UNITED STATES v. MARCUS RAY NELSON                            No. 1:19 CR 145 SNJMTAR 2 3 ZOZ/
                                                                                'EAU. S. DISTRICT COURT
                               INSTRUCTION NO.        _i_                          sb~~NE oG1,sRArn,cr OF Mo
                                                                                                RDEAU

       The Indictment in this case charges the defendant with three different crimes.

Count I charges that the defendant committed the crime of conspiracy to distribute 500

grams or more of a mixture or substance containing methamphetamine. Count II charges

that the defendant committed the crime of possession with intent to distribute 500 grams

or more of a mixture or substance containing methamphetamine. Count III charges that

the defendant committed the crime of possession with intent to distribute 100 grams or

more of a mixture or substance containing heroin. The defendant has pleaded not

guilty to each of those charges.

       The Indictment is simply the document that formally charges the defendant

with the crimes for which he is on trial. The Indictment is not evidence. At the

beginning of the trial, I instructed you that you must presume the defendant to be

 innocent. Thus, the defendant began the trial with a clean slate, with no evidence

against him.

       The presumption of innocence alone is sufficient to find the defendant not guilty

and can be overcome only if the government proved during the trial, beyond a

reasonable doubt, each element of a crime charged.

     Keep in mind that each count charges a separate crime. You must consider each

count separately, and return a separate verdict for each count.

     There is no burden upon a defendant to prove that he or she is innocent. Instead,

the burden of proof remains on the government throughout the trial. The fact that the
Case: 1:19-cr-00145-SNLJ-ACL Doc. #: 141 Filed: 03/23/21 Page: 7 of 25 PageID #:
                                     500



 defendant did not testify must not be considered by you in any way, or even

 discussed, in arriving at your verdicts.
Case: 1:19-cr-00145-SNLJ-ACL Doc. #: 141 Filed: 03/23/21 Page: 8 of 25 PageID #:
                                     501

                                                                                                frilEO
 UNITED STATES v. MARCUS RAY NELSON
                                 /
                                                                  No. 1:19 CR 145 SNLJ MAR 2 3 2021
                                                                                           U. S. DISTRICT COURT
                                     INSTRUCTION NO. _J_                                 EASTERN DISTRICT OF MC
                                                                                             CAPE GIRARDEAU
       The charges in the indictment are based upon statutes which are Federal law.

The statutes at issue in Counts I, II and III, are first, Section 841(a) of Title 21, United

 States Code, which provides in part as follows:

              "It shall be unlawful for any person to knowingly or intentionally -

              (1) to manufacture, distribute, or dispense, or possess with the intent to

              manufacture, distribute, or dispense, a controlled substance."

       You are instructed that methamphetamine is a controlled substance.

         And, secondly, Section 846 of Title 21, United States Code, which provides in

part as to Count I as follows:

              "Any person who attempts or conspires to commit any offense defined in

              this subchapter shall be subject to the same penalties as those prescribed for

              the offense, the commission of which was the object of the attempt or

              conspiracy."
Case: 1:19-cr-00145-SNLJ-ACL Doc. #: 141 Filed: 03/23/21 Page: 9 of 25 PageID #:
                                     502
                        ·✓                                                                      /FILED
 UNITED STATES v. MARCUS RAY NELSON                              No. 1:19 CR 145 SNLJ MAR         2 3 2021
                                                                                           U. S. DISTRICT COURT
                                 INSTRUCTIONNO.          ~                               EASTERN DISTRICT OF MO
                                                                                             CAPE GIRARDEAU

         The crime f conspiracy to distribute 500 grams or more of methamphetamin , s

 charged in Count I of the Indictment has four elements, which are:

         One, beginning at an unknown time, but including on or about March 19, 2019,

 two or more persons reached an agreement or came to an understanding to distribute a

 mixture or substance containing methamphetamine;

         Two, the defendant voluntarily and intentionally joined in the agreement or

 understanding, either at the time it was first reached or at some later time while it was

 still in effect;
                                                                                  ··-
         Three, at the time the defendant joined in the agreement or understanding, he

 knew the purpose of the agreement or understanding; and

         Four, the agreement or understanding involved 500 grams or more of a mixture or

 substance cont~iriing methamphetamine.

         If you find these four elements unanimously and beyond a reasonable doubt, then

 you must find the defendant guilty of the crime of conspiracy to distribute 500 grams or

- more of a mixture or substance containing methamphetamine. Record your

 determination on the Verdict Form which will be submitted to you with these

 instructions.

         If you do not find the defendant guilty of this crime under Count I, go on to

 consider whether the defendant conspired to distribute 50 grams or more of a mixture or

 substance containing methamphetamine.
·"°   •Case:   1:19-cr-00145-SNLJ-ACL Doc. #: 141 Filed: 03/23/21 Page: 10 of 25 PageID #:
                                               503
                                                                                                  f~/L~~
                                                                                               MAR 2 3 2021
                If you find unanimously and beyond a reasonable doubt:
                                                                                             U. S. DISTRICT COURT
                                                                                           EASTERN DISTRICT OF MO
                The first three elements set forth above; and                                  CAPE GIRARDEAU


                Fourth, you find that the agreement or understanding involved 50 grams or more

        of a mixture or substance containing methamphetamine, then you must find the

        defendant guilty of the crime of conspiracy to distribute 50 grams or more of a

        mixture or substance containing methamphetamine. Record your determination on the

       Verdict Form which will be submttted to you with these instructions. ·

                If you do not find the defendant guilty of this crime under Count I, go on to

        consider whether the defendant conspired to distribute some amount of a mixture or

        substance containing methamphetamine.       If you find the first three elements

       unanimously and beyond a reasonable doubt, you must find the defendant guilty of

       the crime of conspiracy to distribute a mixture or substance containing

        methamphetamine. Otherwise, you must find the defendant not guilty. Record your

        determination on the Verdict Form which will be submitted to you with these

        instructions.
    ,,Case: 1:19-cr-00145-SNLJ-ACL    Doc. #: 141 Filed: 03/23/21 Page: 11 of 25 PageID #:
                                               504

                                                      ·/                                         F'llEO
      UNITED STATES v. MARCUS RAY NELSON                            No. 1:19 CR 145 SNLJJAAR 2 3 2021
                                                             G)                         EAUS.TSE.RDISTRICT COURT
                                        UCTION No.
                - ---------...J~:u..J~~~~~::._:_:::::/==:________:_~                            N DISTRICT OF MO
                                                                                             CAPE GIRARDEAU
            The crime of possession of 500 grams or more of a mixture or substance

      containing methamphetamine with intent to distribut , as charged in Count II of the

     Indictment, as our e emen s, w 1c are:

~~ One, the defendant was in possession of a mixture or substance containing

~    methamphetamine;      ·

       ~    Two, the defendant. knew that he was in possessitm of a mixture or substance

      containing methamphetamine;

       \\   Three, the defendant intended to distribute the mixture or substance containing

     methamphetamine; and

        \\ Four, the amount the defendant possessed with intent to distribute was 500 grams

      or more of a mixture or substance containing methamphetamine.

            If you find these four elements unanimously and beyond a reasonable doubt, then

     you must find the defendant guilty of the crime of possession of 500 grams or more of a

     mixture or substance containing methamphetamine with intent to distribute. Record your

      determination on the Verdict Form which will be submitted to you with these

     instructions.

            If you do not find the defendant guilty of this crime under Count II, go on to

     consider whether the amount the defendant possessed with intent to distribute was 50

     grams or more but less than 500 grams of a mixture or substance containing .

     methamphetamine.
Case: 1:19-cr-00145-SNLJ-ACL Doc. #: 141 Filed: 03/23/21 Page: 12 of 25 PageID #:
                                      505



        If you find unanimously and beyond a reasonable doubt:

        The first three elements set forth above; and

        Fourth, that the defendant possessed with intent to distribute 50 grams or more but

 less than 500 grams of a mixture or substance containing methamphetamine, then you

 must find the defendant guilty of possession with intent to distribute 50 grams or

 more but less than 500 grams of a mixture or substance containing methamphetamine.

 Record your determination on the Verdict Form which will be submitted to you with

 these instructions.

        If you do not find the defendant guilty of this crime under Count II, go on to

 consider whether the defendant possessed with the intent to distribute some amount of a

 mixture or substance containing methamphetamine.       If you find the first three elements

 set forth above unanimously and beyond a reasonable doubt, you must find the

 defendant guilty of the crime of possession with the intent to distribute a mixture or

 substance containing methamphetamine.       Otherwise, you must find the defendant not

 guilty. Record your determination on the Verdict Form which will be submitted to you

 with these instructions.

        A person may be found guilty of possession of a mixture or substance

 containing methamphetamine with intent to distribute even ifhe personally did not

 do every act constituting the offense charged, if he aided and abetted the

 commission of possession of a mixture or substance containing methamphetamine

 with intent to distribute.

        In order to have aided and abetted the commission of a crime a person must:

        ( 1)    have known possession of a mixture or substance containing
Case: 1:19-cr-00145-SNLJ-ACL Doc. #: 141 Filed: 03/23/21 Page: 13 of 25 PageID #:
                                      506



 methamphetamine with intent to distribute was being committed or going to be

 committed;

        (2)    have had enough advance knowledge of the extent and character of

 the crime that he was able to make the relevant choice to walk away from the

 crime before all elements of possession of a mixture or substance containing

 methamphetamine with intent to distribute were complete;

        (3)    have knowingly acted in some way for the purpose of aiding the

 commission of possession of a mixture or substance containing methamphetamine

 with intent to distribute; and

        (4)    have intended that possession of a mixture or substance containing

 methamphetamine with intent to distribute be committed.

        For you to find the defendant guilty of possession of a mixture or substance

 containing methamphetamine with intent to distribute by reason of aiding and abetting,

 the Government must prove beyond a reasonable doubt all of the elements of possession

 of a mixture or substance containing methamphetamine with intent to distribute were

 committed by some person or persons and that the defendant aided and abetted the

 commission of that crime; otherwise you must find the defendant not guilty of this crime

 under Count II.

        You may infer the defendant had the requisite advance knowledge of possession

 of a mixture or substance containing methamphetamine with intent to distribute if you

 find the defendant failed to object or withdraw from actively participating in the

 commission of possession of a mixture or substance containing methamphetamine with

 intent to distribute after the defendant observed another participant complete the
Case: 1:19-cr-00145-SNLJ-ACL Doc. #: 141 Filed: 03/23/21 Page: 14 of 25 PageID #:
                                      507



 possession of a mixture or substance containing methamphetamine with intent to

 distribute.

        You should understand that merely being present at the scene of an event, or

 merely acting in the same way as others or merely associating with others, does not prove

 that a person has become an aider and abettor.   A person who has no knowledge that a

 crime is being committed or about to be committed, but who happens to act in a way

 which advances some offense, does not thereby become an aider and abettor.
Case: 1:19-cr-00145-SNLJ-ACL Doc. #: 141 Filed: 03/23/21 Page: 15 of 25 PageID #:
                                      508



 UNITED STATES v. MARCUS RAY NELSON                                No. 1:19 CR 145 ~ J 2 3 2D2l
                                                                                     U. S. DISTRICT COURT
                                                                                   EASTERN DISTRICT OF MO
                                  INSTRUCTION NO.          Io                          CAPE GIRARDEAU

             e cnme of possession of 100 grams or more of a mixture or substance



 four elements, which are:

'\' 0      One, the defendant possessed a mixture or substance containing heroin;

VJ         Two, the defendant knew that he possessed a mixture or substance containing

 heroin;

 ~/l       Three, the defendant intended to distribute the mixture or substance containing

 heroin; and

   ✓°ur, the amount the defendant possessed with intent to distribute was 100 grams
 or more of a mixture or substance containing heroin.

        If you find these four elements unanimously and beyond a reasonable doubt, then

 you must find the defendant guilty of the crime of possession of 100 grams or more of a

 mixture or substance containing hero~n with intent to distribute. Record your

 determination on the Verdict Form which will be submitted to you with these

 instructions.

        If you do not find the defendant guilty of this crime under Count III, go on to

 consider whether the defendant possessed with the intent to distribute some amount of a

 mixture or substance containing heroin.      If you find the first three elements set forth

 above unanimously and beyond a reasonable doubt, you must find the defendant

 guilty of the crime of possession with the intent to distribute a mixture or substance
Case: 1:19-cr-00145-SNLJ-ACL Doc. #: 141 Filed: 03/23/21 Page: 16 of 25 PageID #:
                                      509



 containing heroin.    Otherwise, you must find the defendant not guilty. Record your

 determination on the Verdict Form which will be submitted to you with these

 instructions.

        A person may be found guilty of possession of a mixture or substance

 containing heroin with intent to distribute even ifhe personally did not do every

 act constituting the offense charged, ifhe aided and abetted the commission of

 possession of a mixture or substance containing heroin with intent to distribute.

        In order to have aided and abetted the commission of a crime a person must:

        ( 1)     have known possession of a mixture or substance containing heroin

 with intent to distribute was being committed or going to be committed;

        (2)      have had enough advance knowledge of the extent and character of

 the crime that he was able to make the relevant choice to walk away from the

 crime before all elements of possession of a mixture or substance containing

 heroin with intent to distribute were complete;

        (3)      have knowingly acted in some way for the purpose of aiding the

 commission of possession of a mixture or substance containing heroin with intent

 to distribute; and

        (4)      have intended that possession of a mixture or substance containing

 heroin with intent to distribute be committed.

        For you to find the defendant guilty of possession of a mixture or substance

 containing heroin with intent to distribute by reason of aiding and abetting, the

 Government must prove beyond a reasonable doubt all of the elements of possession of a

 mixture or substance containing heroin with intent to distribute were committed by some
Case: 1:19-cr-00145-SNLJ-ACL Doc. #: 141 Filed: 03/23/21 Page: 17 of 25 PageID #:
                                      510



 person or persons and that the defendant aided and abetted the commission of that crime;

 otherwise you must find the defendant not guilty of this crime under Count III.

        You may infer the defendant had the requisite advance knowledge of possession

 of a mixture or substance containing heroin with intent to distribute if you find the

 defendant failed to object or withdraw from actively participating in the commission of

 possession of a mixture or substance containing heroin with intent to distribute after the

 defendant observed another participant complete the possession of a mixture or

 substance containing heroin with intent to distribute.

        You should understand that merely being present at the scene of an event, or

 merely acting in the same way as others or merely associating with others, does not prove

 that ~ person has become an aider and abettor.    A person who has no knowledge that a

 crime is being committed or about to be committed, but who happens to act in a way

 which advances some offense, does not thereby become an aider and abettor.
Case: 1:19-cr-00145-SNLJ-ACL Doc. #: 141 Filed: 03/23/21 Page: 18 of 25 PageID #:
                                      511

                                                                                              fBLED
 UNITED STATES v. MARCUS RAY NELSON                            No. 1:19 CR 145 SNLJ MAR 2 3 2021
                                                                                       EAU. S. DISTRICT COURT
                               INSTRUCTION NO.         //                                STERN DISTRICT OF MO
                                                                                          CAPE GIRARDEAU

       Intent or knowledge may be proved like anything else.     You may consider any

 statements made and acts done by the defendant, and all the facts and circumstances in

 evidence which may aid in a determination of defendant's knowledge or intent.

       You may, but are not required to, infer that a person intends the natural and

 probable consequences of acts knowingly done or knowingly omitted.
Case: 1:19-cr-00145-SNLJ-ACL Doc. #: 141 Filed: 03/23/21 Page: 19 of 25 PageID #:
                                      512


                                                                                     MAR 2 3 2021
 UNITED STATES v. MARCUS RAY NELSON                           No. 1:19 CR 145 SJWslD1STR1crcouRr
                                                                               EASTERN DISTRICT OF MO
                                                                                  CAPE GIRARDEAU
                               INSTRUCTIONNO.         IA
     You have heard testimony from Gino Wells, Sr. who stated that he participated in

 the crime charged against the defendant. His testimony was received in evidence and may

 be considered by you. You may give his testimony such weight as you think it deserves.

 Whether or not his testimony may have been influenced by his desire to please the

 government or to strike a good bargain with the government about his own situation is

 for you to determine.
Case: 1:19-cr-00145-SNLJ-ACL Doc. #: 141 Filed: 03/23/21 Page: 20 of 25 PageID #:
                                      513



UNITED STATES v. MARCUS RAY NELSON                              No. 1:19 CR 145    sm~ 2 3 2021
                                                                                   U. S. DISTRICT COURT
                                INSTRUCTION NO.          IJ                      EASTERN DISTRICT OF MO
                                                                                    CAPE GIRARDEAU

       You have heard evidence that Gino Wells, Sr. hopes to receive a reduced sentence

on criminal charges pending against him in return for his cooperation with the

Government in this case.    Gino Wells, Sr. entered into an agreement with the

Government which provides that, in return for his assistance, the Government may file a

motion for a reduction in his sentence which could be less than the mandatory minimum

sentence for the crimes with which he is charged.     Gino Wells, Sr. is subject to a

mandatory minimum sentence, that is, a sentence that the law provides must be of a

certain minimum length.     If the prosecutor handling this witness's case believes he

provided substantial assistance, that prosecutor can file in the court in which the charges

are pending against this witness a motion to reduce his sentence below the statutory

mmunum.      The judge has no power to reduce a sentence for substantial assistance

unless the Government, acting through the United States Attorney, files such a motion.

If such a motion for reduction of sentence for substantial assistance is filed by the

Government, then it is up to the judge to decide whether to reduce the sentence at all, and

if so, how much to reduce it.

       You may give the testimony of this witness such weight as you think it deserves.

Whether or not testimony of a witness may have been influenced by his hope of receiving

a reduced sentence is for you to decide.
Case: 1:19-cr-00145-SNLJ-ACL Doc. #: 141 Filed: 03/23/21 Page: 21 of 25 PageID #:
                                      514

                                                                                     FILED
UNITED STATES v. MARCUS RAY NELSON                            No. 1:19 CR 145 SNLiWAR
                                                                                      2 3 ZL
                                                 / c..(
                              INSTRUCTION No . ---'--'                             U.S. DISTR.tc
                                                                                 EASTERN   o,sTR,r
                                                                                                 COLJRT
                                                                                    CAPE   GIRAR5l OF     lv'1(.

    You have heard testimony from persons described as experts. Persons who, by                      Au

knowledge, skill, training, education or experience, have become expert in some field

may state their opinions on matters in that field and may also state the reasons for their

opm10n.

    Expert testimony should be considered just like any other testimony. You may

accept or reject it, and give it as much weight as you think it deserves,

considering the witness' education and experience, the soundness of the reasons given

for the opinion, the acceptability of the methods used, and all the other evidence in the

case.
Case: 1:19-cr-00145-SNLJ-ACL Doc. #: 141 Filed: 03/23/21 Page: 22 of 25 PageID #:
                                      515


                                                                                        FILED
UNITED STATES v. MARCUS RAY NELSON                              No. 1:19 CR 145 SNLJ

                                 INSTRUCTION NO. - -
                                                        15                          MAR 2 3 2021
                                                                                 U.S. DISTR
                                                                               EASTERN D1si~T COURT
                                                                                  CAPf GIRA ICT OF MO
       The law recognize~ several kinds of possession. A person may       have actual      RDF=Au


possession or constructive possession. A person may have sole or joint possession.

       A person who knowingly has direct physical control over a thing, at a given time,

is then in actual possession of it.

       A person who, although not in actual possession, has both the power and the

intention at a given time to exercise dominion or control over a thing, either directly or

through another person or persons, is then in constructive possession of it.

       If one person alone has actual or constructive possession of a thing, possession is

sole. If two or more persons share actual or constructive possession of a thing,

possession is joint.

       Whenever the word "possession" has been used in these instructions it includes

actual as well as constructive possession and also sole as well as joint possession.
Case: 1:19-cr-00145-SNLJ-ACL Doc. #: 141 Filed: 03/23/21 Page: 23 of 25 PageID #:
                                      516
                                                                                        FILED

UNITED STATES v. MARCUS RAY NELSON                               No. 1:19 CR 145 s~R.r2 3 2021
                                                                               EA~ilR~ir:}~fc~OURr
                               INSTRUCTION NO. - -
                                                        ''
       Reasonable doubt is doubt based upon reason and common sense, and not doubt
                                                                                   CAPE GIRARDEA°t MO




based on speculation.    A reasonable doubt may arise from careful and impartial

consideration of all the evidence, or from a lack of evidence.   Proof beyond a reasonable

doubt is proof of such a convincing character that a reasonable person, after careful

consideration, would not hesitate to rely and act upon that proof in life's most important

decisions.   Proof beyond a reasonable doubt is proof that leaves you firmly convinced of

the defendant's guilt.   Proof beyond a reasonable doubt does not mean proof beyond all

possible doubt.
Case: 1:19-cr-00145-SNLJ-ACL Doc. #: 141 Filed: 03/23/21 Page: 24 of 25 PageID #:
                                      517




UNITED STATES v. MARCUS RAY NELSON

                                  INSTRUCTION NO. /          7
         In conducting your deliberations and returning your verdict, there are certain rules

you must follow. I will list those rules for you now.

         First, when you go to the jury room, you must select one of your members as your

foreperson. That person will preside over your discussions and speak for you here in

court.

         Second, it is your duty, as jurors, to discuss this case with one another in the jury

room. You should try to reach agreement if you can do so without violence to individual

judgment, because a verdict - whether guilty or not guilty - must be unanimous.

         Each of you must make your own conscientious decision, but only after you have

considered all the evidence, discussed it fully with your fellow jurors, and listened to the

views of your fellow jurors. ,
                          \


         Do not be afraid to change your opinions if the discussion persuades you that you

should. But do not come to a decision simply because other jurors think it is right, or

simply to reach a verdict.

         Third, if the defendant is found guilty, the sentence to be imposed is my

responsibility. You may not consider punishment in any way in deciding whether the

Government has proved its case beyond a reasonable doubt.

         Fourth, if you need to communicate with me during your deliberations, you may

send a note to me through the marshal or bailiff, signed by one or more jurors. I will
Case: 1:19-cr-00145-SNLJ-ACL Doc. #: 141 Filed: 03/23/21 Page: 25 of 25 PageID #:
                                      518



 respond as soon as possible either in writing or orally in open court. Remember that you

 should not tell anyone - including me - how your votes stand numerically.

        Fifth, your verdict must be based solely on the evidence and on the law which I

 have given to you in my instructions. The verdict whether guilty or not guilty must be

 unanimous. Nothing I have said or done is intended to suggest what your verdict should

 be - that is entirely for you to decide.

        Finally, the verdict form is simply the written notice of the decision that you reach

 in this case. You will take this form to the jury room, and when each of you has agreed

 on the verdicts, your foreperson will fill in the form, sign and date it, and advise the

 marshal or bailiff that you are ready to return to the courtroom.
